     Case 2:21-cv-00027-WBS-CKD Document 7 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT ALAN GIBBS,                                No. 2:21-cv-0027 WBS CKD P
12                       Petitioner,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    SHASTA COUNTY SUPERIOR COURT,
15                       Respondent.
16

17           On January 11, 2021, petitioner was ordered to file an in forma pauperis affidavit or to

18   pay the appropriate filing fee within thirty days. The thirty-day period has now expired, and

19   petitioner has not responded to the court’s order. Accordingly, IT IS HEREBY

20   RECOMMENDED that this action be dismissed without prejudice.

21           These findings and recommendations are submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

23   after being served with these findings and recommendations, petitioner may file written

24   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

25   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

26   /////

27   /////

28   /////
                                                       1
     Case 2:21-cv-00027-WBS-CKD Document 7 Filed 02/23/21 Page 2 of 2


 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: February 23, 2021
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     gibb0027.fpf
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
